Citation Nr: 1450098	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart disease, manifested by first degree atrioventricular (AV) block. 

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability before October 13, 2011; and in excess of 20 percent from October 13, 2011.

3.  Entitlement to an initial compensable rating for right upper extremity radiculopathy before October 13, 2011; and in excess of 30 percent for right upper extremity radiculopathy from October 13, 2011.  

4.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

7.  Entitlement to an initial compensable rating for left upper extremity radiculopathy before October 13, 2011; and in excess of 20 percent for left upper extremity radiculopathy from October 13, 2011.  

8.  Entitlement to an initial rating in excess of 10 percent for cervical neuritis of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and from February 1983 to December 2006.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Seattle, Washington, regional office (RO) of the Department of Veterans Affairs (VA).  They were among the issues that were previously before the Board in June 2011, when they were remanded for further development.  The requested development has been completed, and these claims have been returned to the Board for further review.  

Following the development requested by the remand, the evaluation of the Veteran's cervical spine disability was increased to 20 percent, effective from October 13, 2011.

Similarly, the rating criteria for the Veteran's cervical spine disability state that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Code 5242, 
Note (1).  A November 2012 rating decision assigned separate evaluations for the Veteran's right upper extremity radiculopathy and left upper extremity radiculopathy.  The right upper extremity received a zero percent rating from January 1, 2007, and a 30 percent rating from October 13, 2011.  The left upper extremity received a zero percent rating from January 1, 2007, and a 20 percent rating from October 13, 2011.  

The Veteran's right upper extremity radiculopathy and left upper extremity radiculopathy are each components of his cervical spine disability, which is an issue that remains on appeal.  As the evaluations assigned for these disabilities are less than the highest available and as the compensable ratings are not effective for the entire appeal period, the evaluations for each of these disabilities are also before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2011, the Veteran testified at a hearing before the undersigned at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran has submitted additional evidence in support of his claims since the most recent supplemental statement of the claim was issued.  However, a waiver of RO review of any additional evidence was received from the Veteran's representative in December 2012.  

The issues of entitlement to an increased rating for a lumbar spine disability, an increased rating for left upper extremity radiculopathy both before and after October 13, 2011, and an increased rating for cervical neuritis of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart disability manifested by first degree AV block and prolonged PR interval was first noted during service, and continues to be diagnosed on VA examination. 

2.  The range of motion of the cervical spine was normal even after repetitive use prior to October 13, 2011, without muscle spasm or abnormal spinal contour, or incapacitating episodes.  

3.  The forward flexion of the cervical spine exceeded 15 degrees even after repetitive use after October 13, 2011, without ankylosis or incapacitating episodes.  

4.  Prior to October 13, 2011, the Veteran had mild incomplete paralysis of the right radial nerve of the major arm. 

5.  From October 13, 2011, the Veteran had severe incomplete paralysis of the right radial nerve of the major arm. 

6.  The Veteran has experienced no more than moderate limitation of motion of the right ankle for the entire appeal period. 

7.  The Veteran has had Level I hearing impairment for each ear for the entire appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability manifested by first degree AV block have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.104, Code 7015 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability before October 13, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5242, 5243 (2013). 

3.  The criteria for a rating in excess of 20 percent for a cervical spine disability from October 13, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5242, 5243. 

4.  The criteria for a 20 percent rating for right upper extremity radiculopathy before October 13, 2011 have been met; the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, Code 8514 (2013).  

5.  The criteria for a 50 percent rating for right upper extremity radiculopathy from October 13, 2011 have been met; the criteria for a rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, Code 8514.  

6.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2013).  

7.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, 4.86, Code 6100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board finds that the duty to notify has been met.  These appeals arise from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board further finds that the duty to assist has been met.  The Board remanded these claims in June 2011 in order to obtain additional examinations to ascertain the current severity of the Veteran's disabilities.  This has been accomplished, and the examinations contain all the necessary findings to evaluate the Veteran's disabilities under the appropriate rating criteria.  All medical records pertaining to the treatment of the disabilities at issue have also been obtained and associated with the claims folder, and there is no indication that there are any outstanding medical records relevant to these issues.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, on October 2010 VA examination, the examiner indicated that the Veteran's hearing loss did not impact his ability to work.  The effect of his hearing loss on his daily activities was that it made it more difficult to communicate.  Thus, the October 2010 examiner is deemed to have been adequately responsive to Martinak.  

At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The duty to assist has been met, and the Board may proceed with adjudication of the Veteran's claims.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  AV branch block is not listed in this regulation.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records included December 2003, July 2004, and July 2006 electrocardiograms (EKGs) that revealed sinus bradycardia with first degree AV block.  A September 2004 an EKG revealed sinus bradycardia with first degree AV block and sinus rhythm with occasional premature ventricular complexes (PVC).  During this time, the Veteran was seen with complaints of shortness of breath and increased palpitations at rest. 

The Veteran was seen on a couple of occasions following service for complaints of palpitations in which an October 2007 Madigan Army Medical treatment record found that there was some suspicion of coronary artery disease, these records failed to disclose the presence of underlying heart disease, and stated that the palpitations might be from multiple etiologies. 

During his November 2010 VA examination, the Veteran reported complaints of shortness of breath.  It was reported that the chest X-rays, EKG, and stress test were within normal limits; however, his METs were 10.1.  The work up for the stress test noted an abnormal EKG and palpitations.  The test was stopped because the target heart rate was achieved and the Veteran had shortness of breath.  The pertinent diagnosis was first degree AV block as found on EKG; however, the examiner did not address whether this was associated with, or indicative of, any cardiac disease.

The June 2011 Board remand instructed that the Veteran be afforded an additional VA examination of his claimed heart disability in order to obtain a medical opinion as to whether the Veteran's first degree AV block was indicative of a disabling condition, or if it simply constituted a delayed P-R conduction time.  The rating code provides that the first condition is a disability for which service connection can be established, but also states that the second condition is not considered a disability.  See 38 C.F.R. § 4.104, Code 7015.  

Consequently, the Veteran was afforded a VA examination in October 2011.  The examiner reviewed the claims folder and noted the September 2004 EKG showing evidence of sinus bradycardia with first degree AV block, as well as an increased PR interval.  The Veteran had intermittent palpitations and premature ventricular contractions, and these symptoms had not changed for ten years.  The examiner further noted that the resting EKG at the October 2010 examination had been entirely normal, and said that the Veteran no longer had sinus bradycardia, first degree AV block, or PR interval abnormalities, and that the stress test was entirely negative.  On examination, the Veteran had a normal rate and regular rhythm without ectopy or murmurs.  No diagnostic workup was done.  The impression remained first degree AV block and slightly prolonged PR interval noted in light of sinus bradycardia in a long distance runner, with EKG and stress test entirely normal in October 2010.  A July 2012 addendum to this examination did not comment further on the cardiac findings.  

The October 2011 examination did not provide the requested opinion as to whether or not the Veteran's AV block is a simple delayed P-R conduction time or an indication of cardiac disease.  Furthermore, the examiner stated that the Veteran's resting EKG was normal in October 2010, but the EKG report from that examination clearly shows first degree AV block and is marked abnormal.  Finally, it is unclear from the examination report whether or not the October 2011 examiner believes the Veteran currently has any abnormal cardiac findings, as he describes the October 2010 results as normal but continues to enter an impression of first degree AV block and slightly prolonged PR interval.  The examiner's diagnosis indicates that those conditions were found to be a disability, and therefore there is a disability for which service connection can be established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.104, Code 7015.  

The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Finally, the October 2011 examiner notes that the Veteran's symptoms have continued unchanged for the past ten years, which establishes a nexus between the current findings and active service, and this examiner stated nothing to indicate that the symptoms are not attributable to the first degree AV block.  That being the case, entitlement to service connection for first degree AV block is established.  

Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In the case of an initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Cervical Spine

Service connection for cervical spine degenerative disc disease (DDD) with arthritis was established in a March 2007 rating decision.  This disability was originally evaluated as a single disability that included lumbar arthritis, left upper extremity radiculopathy, left fourth finger arthritis, and bilateral feet hallux valgus with degenerative changes, and a single 10 percent evaluation was assigned, effective from January 1, 2007.  A February 2011 rating decision granted separate evaluations for each of these disabilities.  The cervical spine degenerative disc disease with arthritis received a 10 percent rating, also effective from January 1, 2007.  The evaluation was increased to the current 20 percent rating in November 2012, effective from October 13, 2011.  

The Veteran's DDD of the cervical spine with arthritis is evaluated under the rating code for degenerative arthritis of the spine.  This rating code states that arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The rating codes for degenerative arthritis of the spine must be considered, as arthritis of the cervical spine has been demonstrated on X-ray study.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

As the Veteran's disability has been diagnosed to include DDD, the Board must also consider the rating criteria for intervertebral disc syndrome.  This disability is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine outlined above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  Under this formula, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  38 C.F.R. § 4.71a, Code 5243.  

The post service medical records include treatment records from Madigan Army Medical Center (AMC).  December 2007 records show that the Veteran was seen for reports of neck pain, neck muscle tightness, and a cracking sensation in the back.  He was doing cervical traction at home but was now having radicular pain into both arms.  

The Veteran was afforded a VA fee basis examination of his cervical spine disability in October 2010.  He reported limitations in walking because of his overall spine condition.  The Veteran reported stiffness and weakness, but denied fatigue, spasms, decreased motion, paresthesia, and numbness.  He also reported localized pain in his neck, which he claimed was severe.  It was exacerbated by physical activity and relieved by rest and anti-inflammatories.  During flare-ups he reported numbness of the fingers and arms, and limitation of motion described as being unable to fully turn to the left or right.  There had been no incapacitation in the last 12 months.  On examination, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  There was tenderness in the paraspinal area.  The Veteran did not have ankylosis.  The range of motion of the cervical spine was flexion from zero to 45 degrees, extension from zero to 45 degrees, right lateral flexion from zero to 45 degrees, left lateral flexion from zero to 45 degrees, right rotation from zero to 80 degrees, and left rotation from zero to 80 degrees.  These measurements were all described as normal by the examiner.  Pain was noted at 30 degrees of flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 15 degrees of left lateral flexion, 30 degrees of right rotation, and 45 degrees of left rotation.  The Veteran was able to perform repetitive motion, and there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance after repetitive use.  There was no spasm, and the symmetry and curves of the spine were normal.  

April 2011 treatment records from Madigan AMC show that the Veteran reported worsening of his neck pain over the past four to six weeks.  He had a history of cervical disc degeneration.  The Veteran underwent physical therapy for his cervical spine pain through October 2011, and obtained relief with cervical traction.  A May 2011 note states that the cervical range of motion was severely limited in all planes due to an increase in radicular symptoms, but worse in extension.  However, a September 2011 follow up record shows that the Veteran described his pain as 5 on a scale to 10, stated that the traction had resulted in significant relief and was now using a home unit, and did not have limitations with work or sleep.  Another September 2011 record states that the thoracolumbar spine demonstrated full range of motion. 

A September 2011 magnetic resonance imaging (MRI) study revealed slight progression of disc disease and degenerative changes, most severe from C3 to C4 through C6 to C7.  

The Veteran underwent a VA examination of his cervical spine on October 13, 2011.  He rated his neck pain as eight on a scale to 10, and at times it would increase to 10.  He did not use any assistive device such as a cervical collar.  The Veteran had not missed any work due to this disability.  He was symptomatic daily but did not experience any flare-ups.  The Veteran had been receiving intermittent therapy for years, and traction was most helpful.  There were no incapacitating episodes.  

On examination, there was no tenderness over the spine or in the paraspinous musculature.  Forward flexion was from zero to 20 degrees, extension was from zero to 5 degrees, lateral flexion was from zero to 5 degrees in both directions, and lateral rotation was from zero to 20 degrees in both directions.  Repetitive range of motion testing increased the neck pain and radicular symptoms but did not decrease the range of motion.  Pain was the limiting factor for the Veteran's range of motion, with no evidence of fatigue, weakness or lack of endurance following repetitive motion testing.  The impression was multilevel cervical degenerative disc disease with central canal stenosis and bilateral foraminal narrowing.  He was still tolerating his line of work.  

There is no evidence prior to October 13, 2011 to show that forward flexion of the cervical spine was limited to between 15 and 30 degrees, or that the combined range of motion was limited to 170 degrees or less.  The October 2010 examination found that the cervical spine had a normal range of motion to 45 degrees.  Although pain was noted at 30 degrees, the range of motion remained a normal 45 degrees even after repetitive use.  This examination noted that flare-ups would prevent the Veteran from turning all the way to the left or right, but the degree of limitation was not reported, and it appears that the flare-ups did not affect forward flexion.  A May 2011 treatment note states that range of motion was severely limited due to radicular pain but these limitations were not further described or measured so that they can be quantified.  The September 2011 treatment records then state that the thoracolumbar spine had a normal range of motion.  Furthermore, the Veteran did not have muscle spasm, guarding, or an abnormal spinal contour.  This precludes an evaluation greater than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has also considered entitlement to an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, but the evidence does not demonstrate that the Veteran had an incapacitating episode during this period.  The Veteran does have associated objective neurologic abnormalities due to his cervical spine, but these have already been assigned separate evaluations, and will be addressed below.  The Veteran is already in receipt of the 10 percent rating assignable under the rating code for degenerative arthritis, and a 20 percent rating is not appropriate without incapacitating exacerbations.  Entitlement to a rating in excess of 10 percent for a cervical spine disability prior to October 13, 2011 is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5242, 5243.  

The evidence also fails to support entitlement to an evaluation greater than 20 percent from October 13, 2011.  The only pertinent evidence from this period is the VA examination that was conducted on that date.  This did not show that forward flexion of the cervical spine was limited to 15 degrees or less.  In fact, forward flexion was to 20 degrees, and there were no additional limitations due to pain, weakness, incoordination or lack of endurance following repetitive motion testing.  The Veteran's representative argues that the Veteran's flare-ups should be considered, but the examination report states that the Veteran did not have flare-ups.  There was no ankylosis.  Thus, the criteria for a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine are not demonstrated.  

The Board has also considered entitlement to an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, but the examination report states that the Veteran did not have any incapacitating episodes.  The Veteran does have associated objective neurologic abnormalities due to his cervical spine, but these have already been assigned separate evaluations, and will be addressed below.  The rating criteria for arthritis does not provide for a rating higher than 20 percent unless it is based on limitation of motion.  Therefore, there is no basis for a rating higher than 20 percent from October 13, 2011.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5242, 5243.  

Radiculopathy of the Right Upper Extremity

Entitlement to a separate evaluation for right upper extremity radiculopathy due to the Veterans' cervical spine disability was established in a November 2012 rating decision.  A zero percent evaluation was assigned, effective from January 1, 2007, and a 30 percent evaluation was assigned from October 13, 2011.  

The Veteran's radiculopathy of the right arm is evaluated under the rating code for paralysis of the musculospiral group (radial nerve).  Complete paralysis of this nerve is indicated when there is drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb is adducted falling within the line of the outer border of the index finger, cannot extend hand at the wrist, extend proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist.  Supination of the hand, extension and flexion of the elbow is weakened, and the loss of synergic motion of extensors impairs the hand grip seriously.  Total paralysis of the triceps occurs only as the greatest rarity.  Complete paralysis is evaluated as 70 percent disabling for the major extremity and 60 percent for the minor extremity.  Severe incomplete paralysis is evaluated as 50 percent disabling for the major extremity and 40 percent for the minor extremity.  Moderate paralysis is evaluated as 30 percent disabling for the major extremity and 20 percent for the minor extremity.  Mild paralysis is rated as 20 percent disabling for either extremity.  38 C.F.R. § 4.124a, Code 8514.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The December 2007 records from Madigan AMC shows that the Veteran was doing home traction for his cervical spine but was now having radicular pain into both arms.  On examination, a foramina compression test caused pain to radiate to the right arm, but not the left.  Motor strength was normal.  Reflex testing showed that the right biceps was normal right trace.  The diagnoses included cervical neuritis.  

At the October 2010 VA fee basis examination the Veteran reported that when radiculopathy occurred, his right arm and fingers would go numb.  On neurological examination, motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature were intact for both arms.  Reflexes were 2+ bilaterally.  There were no signs of pathologic reflexes, and there were normal cutaneous reflexes.  There was no paralysis.  

Additional records from Madigan AMC show that the Veteran underwent physical therapy for his cervical spine pain through October 2011.  Radicular symptoms were noted for this entire period.  In May 2011, the Veteran complained of pain, numbness, and tingling into the right upper extremity that continued into the right index finger and thumb.  This had been present for a couple of months.  Cervical traction did not seem to help.  The assessment was cervical spondylosis with C6 radiculopathy to the right.  

The October 13, 2011 VA examination noted that the Veteran had right radicular symptoms for the past year.  There was numbness with any activity.  On examination, pinprick sensation was normal.  Reflexes were 2+ and equal.  The impression was multilevel cervical degenerative disc disease with central canal stenosis, bilateral foraminal narrowing, and bilateral upper extremity radicular symptoms secondary to this issue.  

A July 2012 addendum to the October 2011 examination notes that the claims folder had been reviewed.  The Veteran had symptoms compatible with C6 pattern radicular pain in the right upper extremity.  This was associated with numbness in the thumb and index finger, greater on the right.  The examiner had noted numbness in a C6 pattern in the right thumb and index finger.  He opined that the Veteran had symptoms of right greater than left upper extremity C6 radiculopathy.  It was his impression that the neurologic symptomatology was moderately severe.  There was no incomplete or complete paralysis of any nerve.  

An independent medical opinion was obtained by the Appeals Management Center (AMC) in November 2012.  A review of the October 2011 VA examinations revealed that biceps and triceps reflexes were diminished and were trace, and that there was numbness in the right thumb and index finger.  There was no incomplete or complete paralysis of any nerve.  The muscular findings showed that motor strength testing was Grade 5 bilaterally, that the Veteran was right handed, and that no atrophy of the upper extremities was noted.  The examiner's conclusion was that the Veteran's cervical spine pain and right C6 radiculopathy had worsened, and opined symptomatology was moderately severe on the right side.  

The Board finds that the evidence demonstrates mild paralysis of the right radial nerve prior to October 13, 2011, which warrants a 20 percent rating.  The Veteran consistently voiced complaints of pain and numbness of the right arm during this period, and he received treatment for these complaints.  Although most of the evidence for this period is devoid of any objective findings, the December 2007 treatment records do show that a foraminal compression test caused pain to radiate to the right arm.  Furthermore, the Veteran is competent report pain and numbness in his arm, and his complaints were confirmed by medical diagnosis and the fact that he was provided with ongoing treatment.  The Board finds that the Veteran's complaints of pain and numbness equate to the "wholly sensory" findings that are to be rated mild or at most moderate.  The Board finds that the Veteran's symptoms more nearly resemble those of mild incomplete paralysis of the radial nerve, which is evaluated as 20 percent disabling.  38 C.F.R. § 4.124a, Code 8514.  

The Board has considered entitlement to an evaluation in excess of 20 percent for the period prior to October 13, 2011 but this is not supported by the evidence.  As noted, the findings prior to this date were wholly sensory, and wholly sensory findings are to be rated as mild or at most moderate.  Although the Board has found that Veteran's reports of pain and numbness and the objective evidence that supports these complaints is sufficient to equate to mild paralysis, most of the objective testing during this period was negative.  For example, motor strength testing, sensory testing, and reflex testing were normal on testing.  The only objective finding during this period was the December 2007 foraminal compression test.  In the absence of more objective evidence, the Board is unable to find that the Veteran's incomplete paralysis of the right radial nerve is moderate.  38 C.F.R. § 4.124a, Code 8514.  

As for the period beginning October 13, 2011, the Board finds that the evidence supports a finding of severe incomplete paralysis, which is evaluated as 50 percent disabling for the major arm.  The October 13, 2011 examiner opined that the Veteran's disability was moderately severe.  The doctor who authored the November 2012 independent medical opinion reviewed the findings of the October 13, 2011 examination.  He noted that the Veteran was right handed.  He further noted that the Veteran's symptoms had worsened.  Finally, he agreed that the Veteran's disability was moderately severe.  

The Board observes that the rating criteria provides for either moderate incomplete paralysis or severe incomplete paralysis, but not moderately severe incomplete paralysis.  When all reasonable doubt is resolved in favor of the Veteran, the Board finds that his symptoms more nearly resemble that of severe incomplete paralysis, and that a 50 percent rating is appropriate.  38 C.F.R. § 4.124a, Code 8514.  

The Board has considered entitlement to an evaluation in excess of 50 percent for this period.  However, this requires complete paralysis of the radial nerve, and this is not demonstrated by the evidence.  In fact, the October 13, 2011 examiner stated in his July 2012 addendum that there is no complete paralysis, and the November 2012 examiner also states there is no complete paralysis.  As there is no evidence to support a finding of complete paralysis, a higher rating is not warranted.  38 C.F.R. § 4.124a, Code 8514.



Right Ankle

Entitlement to service connection for a right ankle strain/sprain was established in the March 2007 rating decision on appeal.  A zero percent evaluation was assigned, effective from January 1, 2007.  A February 2011 rating decision added instability to the diagnosis, and increased the evaluation to the current 10 percent, also effective from January 1, 2007.  

The Veteran's right ankle disability is evaluated under the rating criteria for limited motion of the ankle.  Marked limitation of motion is evaluated as 20 percent disabling.  Moderate limitation is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

Additional functional limitation due to pain, weakness, instability or incoordination following repetitive use or during flare-ups must also be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

At the October 2010 VA fee basis examination, the Veteran reported right ankle symptoms that included weakness, stiffness, swelling, heat, redness, giving way, tenderness, and pain.  He denied lack of endurance, locking, fatigability, deformity, effusion, subluxation and dislocation.  He reported flare-ups once a week that lasted for two days.  During flare-ups the Veteran described limited mobility and limitation of motion, and difficulty in standing and walking.  He said that he had to adjust the way his foot hit the ground during flare-ups.  The ankle had also given way while going up stairs and had loss of stability during quick turns.  There had never been any hospitalization or surgery for the ankle.  On examination, there was tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or subluxation.  There was no deformity or ankylosis.  

Dorsiflexion was a normal zero to 20 degrees and plantar flexion was a normal zero to 45 degrees.  The Veteran had pain at 10 degrees of dorsiflexion, but there was no additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination after repetitive use.  An X-ray study of the right ankle was within normal limits, without evidence of os calcis or malunion of the astralgus.  The diagnosis continued to be right ankle strain/sprain with instability.  

At the October 2011 VA examination, the claims folder was reviewed by the examiner, and the history of the right ankle disability discussed in the examination report.  The Veteran's current symptoms included weather related aching and mild aching with activities such as climbing steps.  He received no treatment for his right ankle, had not missed any work, and his daily activities were not limited.  The Veteran denied any flare-ups.  On examination, there was no tenderness, effusion or instability.  The range of motion was a normal zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  Repetitive motion did not cause discomfort or decrease the range of motion, and there was no evidence of fatigue, weakness, or lack of endurance.  

The Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's right ankle disability is not warranted for any portion of the period on appeal.  The Veteran had a normal range of motion on both examinations.  He reported limitation of motion during flare-ups at the October 2010 examination but there is no indication of the extent of this limitation.  The Veteran denied flare-ups in October 2011.  He did not have any additional functional limitations due to pain, weakness, excess fatigability or incoordination on either examination.  There is no basis to find that the Veteran has marked limitation of motion of the right ankle.  38 C.F.R. §§ 4.40, 4.50, 4.71a, Code 5271.  

Alternative rating codes for the ankle have been considered prior to reaching this conclusion but none of them support a higher rating.  The examinations were negative for ankylosis.  An x-ray study demonstrates that the Veteran does not have os calcis, astragalus or degenerative changes.  38 C.F.R. § 4.71a, Codes 5003, 5270, 5272, 5273, 5274 (2013).  The rating codes for the feet have also been considered, but entitlement to service connection for a separate right foot disability has already been established, and there is no evidence to show that the right ankle disability affects the foot.  An evaluation greater than 10 percent is not merited for the right ankle disability.  

Hearing Loss

Service connection for hearing loss was established in a March 2007 rating decision.  A zero percent evaluation was assigned for this disability, which remains in effect. 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

In order for the veteran to receive a 10 percent evaluation for his bilateral hearing loss, the hearing acuity levels must be shown to be at III and IV, II and V, or higher combinations.  Lower combinations would warrant a continuation of the noncompensable evaluation now in effect.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA hearing examination in October 2006, shortly before his discharge from service.  The right ear had pure tone thresholds of 25, 25, 30, and 50 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold average was 33.  The left ear had pure tone thresholds of 20, 25, 55, and 50 decibels at these same frequencies.  The average puretone threshold was 38 decibels.  Speech recognition was 94 percent in each ear.  When applied to the appropriate table, these findings result in Level I hearing for each ear, which warrants a zero percent rating.  

At the October 2010 VA hearing examination, the right ear had pure tone thresholds of 35, 40, 55, and 70 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 50.  The left ear had pure tone thresholds of 35, 40, 55, and 70 decibels at these same frequencies.  The average puretone threshold was 50 decibels.  Speech recognition remained 94 percent in each ear.  When applied to the appropriate table, these findings continue to result in Level I hearing for each ear, which again receives a zero percent rating.  

The most recent VA hearing examination was in September 2011.  The right ear had pure tone thresholds of 25, 40, 55, and 60 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 45.  The left ear had pure tone thresholds of 20, 50, 65, and 60 decibels at these same frequencies.  The average puretone threshold was 49 decibels.  Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  These findings also show Level I hearing in both ears, and merit a zero percent rating.  

As the evidence clearly demonstrates that the Veteran has had Level I hearing in both ears on all examinations; the Board must conclude that there is no basis for a higher rating for any portion of the appeal period.  Furthermore, an exceptional pattern of hearing impairment is not demonstrated.  38 C.F.R. §§ 4.85, 4.86, Code 6100.  

The evidence clearly weighs against the assignment of a compensable evaluation in this case.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only possible interpretation of the most recent evidence is that the Veteran's hearing loss is at level I for each ear, and that, therefore, a compensable rating is not warranted.  

In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to a compensable rating here, as demonstrated above.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 1163; 8 C.F.R. § 3.321(b)(1). 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for each of his disabilities.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  Examiners have noted that the Veteran continues to be employed, and that he has not missed work or been hospitalized for his disabilities.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board notes that entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) is a component of a claim for an increased rating, and must be considered if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran has a combined rating of 80 percent.  However, the Veteran does not contend that his disabilities prevent him from being employed.  In fact, the record indicates that the Veteran remains employed in a civilian position with the military.  The October 2011 examination found that for every disability, the Veteran either continued to tolerate his line of work or that the disability did not affect his work.  TDIU has not been raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for heart disease is granted. 

Entitlement to an initial rating in excess of 10 percent for a cervical spine disability before October 13, 2011 is denied. 

Entitlement to a rating in excess of 20 percent for a cervical spine disability from October 13, 2011 is denied. 

Entitlement to a 20 percent rating for right upper extremity radiculopathy before October 13, 2011 is granted. 

Entitlement to a 50 percent rating for right upper extremity radiculopathy from October 13, 2011 is granted. 

Entitlement to an initial rating in excess of 10 percent for a right ankle disability is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 


REMAND

The June 2011 remand noted the Veteran's testimony that his lumbar spine disability had worsened since his most recent VA examination.  The remand instructed that the Veteran be afforded a VA examination of his lumbar spine in order to determine the current severity of this disability.  This was accomplished in October 2011.  Unfortunately, the examination did not report the Veteran's range of motion of the lumbar spine.  As the evaluation of the lumbar spine is based on the range of motion, the examination is inadequate, and the Veteran must be scheduled for an additional examination.  

Similarly, the July 2011 remand instructed that any associated neurological disabilities be addressed.  The examiner was to identify any affected nerve, and state the severity of the impairment of the nerve affected.  

The October 2011 examination, July 2012 addendum, and the November 2012 opinion attempted to state the severity of the Veteran's radiculopathy of the left arm.  However, the Veteran is now service connected for both neuritis of the left upper extremity, which is evaluated under the rating code for paralysis of the ulnar nerve (38 C.F.R. § 4.124a, Code 8516) and radiculopathy of the left upper extremity, which is evaluated under the rating code for paralysis of the radial nerve (38 C.F.R. § 4.124a, Code 8514).  The October 2011 examination failed to identify the affected nerves, and failed to state the severity of the impairment of the ulnar nerve.  Although the neurological symptoms of the left upper extremity as a whole were provided, the Board is unable to determine which symptoms are attributable to the ulnar nerve and which are attributable to the radial nerve.  An additional examination is required to provide these distinctions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his lumbar spine.  The claims folder and electronic record should be provided to the examiner, and the examination report should note that they have been reviewed.  All indicated tests and studies should be conducted.  The examination report must include the range of motion of the lumbar spine.  Any additional limitations due to pain, weakness, incoordination or excess fatigability due to repetitive motion should be described, as should any additional limitation during flare-ups.  Any neurological disability associated with the lumbar spine disability should be noted.

3.  Schedule the Veteran for a VA neurological examination.  The claims folder and electronic record should be provided to the examiner, and the examination report should note that they have been reviewed.  All indicated tests and studies should be conducted.  The neurological impairment caused by the Veteran's lumbar and cervical spine disabilities should be separately listed. 

a) In regards to the lumbar spine disability, any affected nerves of the lower extremities should be identified.  If the sciatic nerve is identified, an opinion as to whether any neurological symptomatology equates to "mild", "moderate", "moderately severe", or "severe" incomplete paralysis or complete paralysis should be provided.  For any other nerve of the lower extremity that may be identified, state whether the symptomatology equates to "mild", "moderate", or "severe" incomplete paralysis or complete paralysis.  

b) In regards to the left upper extremity, the affected nerves should be identified.  To the extent possible, the symptomatology that is associated with each nerve should be described and clearly attributed to that nerve.  The symptoms attributable to the ulnar nerve should be listed, and then the symptoms associated with the radial nerve should also be listed, in order to enable the Board to determine which symptoms are associated with each nerve.  For each of these nerves, as well as any other nerve of the left upper extremity that might be identified, the examiner should opine whether any neurological symptomatology equates to "mild", "moderate", or "severe" incomplete paralysis or complete paralysis.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


